United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                  February 5, 2007

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 06-50418
                            Summary Calendar



                        UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee,

                                 versus

      DARIO HERRERA-MENDEZ, also known as David Duron-Hernandez,
                 also known as David Hernandez-Duron,

                                                   Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. 3:05-CR-1984
                          --------------------

Before JONES, Chief Judge, and KING and DAVIS, Circuit Judges.

PER CURIAM:*

            Dario   Herrera-Mendez   (Herrera)   appeals   the    57-month

sentence imposed following his guilty plea conviction for illegal

reentry into the United States in violation of 8 U.S.C. § 1326.

Herrera argues that his sentence at the bottom of the applicable

advisory sentencing guideline range is unreasonable under 18 U.S.C.

§ 3553(a) because it is excessive in relation to the seriousness of

his    offense.      Herrera’s   disagreement    with   the    Sentencing

Commission’s assessment of the seriousness of his offense does not

       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
establish that his sentence was unreasonable. See United States v.

Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).               His contention that the

district court gave inordinate weight to his false statement

regarding his alien status is unsupported by the record.

             Herrera also argues, in light of Apprendi v. New Jersey,

530 U.S. 466 (2000), that the 57-month term of imprisonment imposed

in his case exceeds the statutory maximum sentence allowed for the

8   U.S.C.   §    1326(a)    offense   charged      in    his    indictment.       He

challenges the constitutionality of § 1326(b)’s treatment of prior

felony and aggravated felony convictions as sentencing factors

rather than elements of the offense that must be found by a jury.

             Herrera’s      constitutional       challenge      is    foreclosed   by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although he contends that Almendarez-Torres was incorrectly decided

and   that    a   majority     of   the       Supreme    Court       would   overrule

Almendarez-Torres in light of Apprendi, we have repeatedly rejected

such arguments on the basis that Almendarez-Torres remains binding.

See United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.),

cert. denied, 126 S. Ct. 298 (2005).                Herrera properly concedes

that his argument is foreclosed in light of Almendarez-Torres and

circuit precedent, but he raises it here to preserve it for further

review.

             AFFIRMED.




                                          2